Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claims 1-10 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for solving problem that an M2M service cannot be normally used because a network side cannot determine whether a coverage enhancement technology needs to be used in a paging process. Each of independent claims, claim 1 (“A paging method”) and claim 10 (“A core network”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A paging method, comprising: 
sending, by a core network node, a first packet paging message; 
receiving, by an access network node, the first packet paging message from the core network node, wherein the first packet paging message is used for paging a terminal; wherein the first packet paging message comprises terminal information of the terminal, the terminal information comprises a terminal coverage level, and the terminal coverage level is used by the access network node to determine a coverage enhancement level when the access network node pages the terminal; 
determining, by the access network node according to the first packet paging message, that the terminal is a machine to machine terminal; and 
sending, by the access network node, a coverage-enhanced second packet paging message to the terminal.

Claim 10 is allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1 and 10 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHIREN QIN/Examiner, Art Unit 2411